Webb, Judge.
Carl Jones brought suit against Bob Young Realty, Inc. and its president, Robert A. Young, alleging that in 1972 and 1973 he was employed by defendants as a real estate agent on a commission basis, and that "In the said capacity” he had earned commissions of $4,446. The trial court granted summary judgment in favor of defendant Young, and plaintiff appeals under authority of Code Ann. §§ 6-701 (4), 81A-156 (h). Held:
We affirm. The issue is whether Jones was employed as a commission salesman by Young. In answers to interrogatories, both defendants stated that Jones never worked for either during 1972 or 1973. In answer to the interrogatory "By whom was plaintiff employed during 1971, 1972 and 1973?” Jones listed 8 employers, and neither defendant appears on that list. Thus the allegation in the complaint that he was employed by defendants as a commission salesman in 1972 and 1973 is conclusively pierced, and the trial court did not err in rendering judgment for Young.

Judgment affirmed.


Bell, C. J., and Marshall, J., concur.